People ex rel. Spruill v Warden of RNDC, Rikers Is. (2017 NY Slip Op 05561)





People ex rel. Spruill v Warden of RNDC, Rikers Is.


2017 NY Slip Op 05561


Decided on July 7, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2017-06664

[*1]The People of the State of New York, ex rel. Tasker Spruill, petitioner,
vWarden of RNDC, Rikers Island, et al., respondents.




DECISION & JUDGMENTWrit of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 13008/95 to release the petitioner on his own recognizance or to set reasonable bail.ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that the matter is remitted to the Supreme Court, Kings County, for further proceedings to set reasonable bail upon Kings County Indictment No. 13008/95, under the following conditions: (1) the petitioner shall remain within and shall not travel beyond the geographical limits of the City of New York, (2) the petitioner shall provide to the Office of the District Attorney of Kings County, in a form approved by the District Attorney, an affidavit stating that if the petitioner leaves the jurisdiction he agrees to waive his right to oppose extradition from any foreign jurisdiction, and (3) the petitioner shall wear an electronic monitoring bracelet with monitoring services to be provided by Secure Alert and paid for by the petitioner, and any violations shall be reported by Secure Alert to the Office of the District Attorney of Kings County and the petitioner shall be detained until such time as the alleged violation can be adjudicated before the Supreme Court, Kings County.HALL, J.P., SGROI, HINDS-RADIX and IANNACCI, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court